Case 3:17-cv-03471-MAS-TJB Document 51-15 Filed 11/16/18 Page 1 of 2 PageID: 2129




  Glen M. Diehl, Esq.
  DIEHL LAW, LLC
  P.O. Box 4206
  Warren, NJ 07059
  Attorneys for Plaintiff


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



   FUTURE SANITATION, INC.,                     Civil Action No.
                                                3:17-CV-03471-MAS-TJB
         Plaintiff,
                                                PROPOSED ORDER
            v.

   EVERGREEN NATIONAL INDEMNITY
   COMPANY and MARTIN STERNBERG,

         Defendants.


   EVERGREEN NATIONAL INDEMNITY
   COMPANY,

         Defendant/Counterclaimant,

            v.

   FUTURE SANITATION, INC. and
   BRYAN ALOIA,

          Counterclaim Defendants.




         The motion of defendant Evergreen National Indemnity Company for summary judgment

  on the issue of damages came for hearing before this Court on _________________. Having read

  and considered the motion, the briefs, supporting declarations and attached exhibits, and having

  heard argument of counsel,



                                                 1
Case 3:17-cv-03471-MAS-TJB Document 51-15 Filed 11/16/18 Page 2 of 2 PageID: 2130




  IT IS ORDERED THAT:

           Defendant Evergreen’s Motion for Summary Judgment is DENIED in its entirety.



  Dated:


                                                    ____________________________________




                                                2
